Case: 16-11203   Date Filed: 11/09/2016   Page: 1 of 5


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-11203
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:15-cr-00462-SCJ-1



UNITED STATES OF AMERICA,

                                                     Plaintiff - Appellee,

                                  versus

JAMES PATRICK RICHARDSON,

                                                     Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (November 9, 2016)

Before WILSON, ROSENBAUM and JILL PRYOR, Circuit Judges.

PER CURIAM:
               Case: 16-11203     Date Filed: 11/09/2016    Page: 2 of 5


       James Richardson appeals the sentence a district court imposed when he

violated the conditions of his supervised release. For the reasons set forth below,

we affirm.

       Richardson completed a term of incarceration in March 2013 and began a

five year term of supervised release. As relevant here, Richardson’s supervised

release was conditioned on his agreement to undergo drug screening in accordance

with the probation office’s established screening procedures and submit timely

reports and documentation to his probation officer. In January 2016, the probation

office petitioned the district court for revocation of Richardson’s supervised

release, alleging that he had committed six violations of the terms of his release,

including: attempting to alter the results of a drug test; using drugs; failing to

report a drug screening; failing to follow the probation officer’s instructions;

failing to submit monthly reports as instructed; and failure to submit proof of

employment. The district court conducted a hearing at which Richardson admitted

all six violations.

       The district court calculated an advisory guideline range of 6 to 12 months’

imprisonment and noted that the statutory maximum for the violations was two

years’ imprisonment. Richardson asserted that his conduct was the result of a

relapse in his drug addiction and asked that the district court send him to inpatient




                                           2
                Case: 16-11203        Date Filed: 11/09/2016       Page: 3 of 5


treatment rather than prison.1 The government recommended a sentence of 12

months’ imprisonment and, in support, called Richardson’s probation officer

Shannon Brewer to testify. Brewer testified that Richardson consistently was

resistant to treatment and her supervision. She provided the court with several

examples of his resistance, including his reluctance to obtain full-time

employment, refusal to sign a waiver so that Brewer could verify he was receiving

drug treatment through a private company, and failure to appear for his first drug

treatment session set up by the probation office. Based on this testimony, the

district court accepted the government’s recommendation and sentenced

Richardson to 12 months’ imprisonment with no term of supervised release to

follow.

       On appeal, Richardson challenges the substantive reasonableness of this

sentence. We review the reasonableness of a sentence, including one imposed

upon the revocation of supervised release, for an abuse of discretion. United States

v. Irey, 612 F.3d 1160, 1188-89 (11th Cir. 2010) (en banc); United States v.

Sweeting, 437 F.3d 1105, 1106-07 (11th Cir. 2006). When imposing a sentence for

violating terms of supervised release, a district court must consider the factors


       1
         Richardson also asked the district court to place him back on supervised release, but, as
the government noted, revocation of supervised release was mandatory under 18 U.S.C.
§ 3583(g)(3) and (4) because Richardson had refused to comply with drug screening
requirements and had tested positive for drugs more than three times in a calendar year. Thus,
the only question was whether Richardson was a candidate for inpatient drug treatment or should
be again incarcerated.
                                                3
              Case: 16-11203     Date Filed: 11/09/2016    Page: 4 of 5


delineated in 18 U.S.C. § 3553(a), including the nature and circumstances of the

offense and history and characteristics of the defendant; the need for the sentence

imposed to afford adequate deterrence to criminal conduct, to protect the public

from further crimes by the defendant, and to provide the defendant with needed

educational or vocational training; and the kinds of sentences available and

established sentencing ranges. See 18 U.S.C. § 3553(a)(1)-(5). The weight to be

accorded any given factor generally is committed to the sound discretion of the

district court. United States v. Dougherty, 754 F.3d 1353, 1361-62 (11th Cir.

2014). A district court abuses its discretion by failing to afford consideration to

relevant factors that were due significant weight, giving significant weight to an

improper or irrelevant factor, or by committing a clear error of judgment in

considering the proper factors. Irey, 612 F.3d at 1189.

      Richardson argues that his sentence is substantively unreasonable because

the district court failed to take into account his ability to maintain employment,

desire to obtain treatment for his addiction, and long period of successful

supervised release prior to the January 2016 violations. We disagree. Despite

Richardson’s assertion that he wished to enter a drug treatment program, ample

evidence about Richardson’s resistance to drug treatment supported the district

court’s determination that he was not suited for inpatient treatment. And the

district court was entitled, after hearing all the testimony and argument at the


                                          4
              Case: 16-11203    Date Filed: 11/09/2016   Page: 5 of 5


revocation hearing, to weigh Richardson’s resistance to treatment over the facts

that he was able to sustain a job, wanted to overcome his addiction, and sustained a

significant period of supervised release without violations. See Dougherty, 754
F.3d at 1362-62.

      Richardson has not demonstrated that the district court abused its discretion

in imposing a within-guidelines 12-month term of incarceration. We therefore

affirm Richardson’s sentence.

      AFFIRMED.




                                         5